     Case 8:19-cr-00061-JVS Document 408 Filed 01/25/21 Page 1 of 3 Page ID #:5950




 1

 2                                   NOTE: CHANGES MADE BY THE COURT
 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS
 9               Plaintiff,                        ORDER
10                      v.
11   MICHAEL JOHN AVENATTI,
12               Defendant.
13

14         Good cause having been shown, it is ordered that Defendant Michael John
15   Avenatti’s Motion For An Order Requiring the Government’s Prompt Compliance With
16   the Due Process Protections Act and Advising the Government of the Consequences for
17   Failing to Comply is granted.
18
           Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure,
19
     Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions interpreting Brady,
20
     The government has a continuing obligation to produce all information or evidence
21
     known to the government that is relevant to the guilt or punishment of a defendant,
22
     including, but not limited to, exculpatory evidence.
23
           Accordingly, the Court Orders the government to produce to the defendant in a
24   timely manner all information or evidence known to the government that is either:
25   (1) relevant to the defendant’s guilt or punishment; or (2) favorable to the defendant on
26   the issue of guilt or punishment.
27         This Order is entered under Rule 5(f) and does not relieve any party in this matter
28   of any other discovery obligation. The consequences for violating either this Order or the
     Case 8:19-cr-00061-JVS Document 408 Filed 01/25/21 Page 2 of 3 Page ID #:5951




 1
     government’s obligations under Brady include, but are not limited to, the following:
     contempt, sanction, referral to a disciplinary authority, adverse jury instruction,
 2
     exclusion of evidence, and dismissal of charges.
 3
     So ordered.
 4

 5

 6
     Dated: January 25, 2021                        _______________________________
 7
                                                    Hon. James V. Selna
 8
                                                    U.S. District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                CERTIFICATE OF SERVICE

27         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of

28   age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
                                              2
     Case 8:19-cr-00061-JVS Document 408 Filed 01/25/21 Page 3 of 3 Page ID #:5952




 1   am not a party to the above-entitled action. I have caused, on January 18, 2021 service of
 2   the defendant’s:
 3                                     [PROPOSED] ORDER
 4

 5   on the following party, using the Court’s ECF system:
 6   AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
 7   I declare under penalty of perjury that the foregoing is true and correct.
 8   Executed on January 18, 2021
 9                                           /s/ H. Dean Steward
10                                           H. Dean Steward
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
